DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

After Final Response Under 37 CFR 1.116
The amendment filed on 10/22/21 under 37 CFR 1.116, in reply to the final rejection, has been considered. The request for consideration under the AFCP 2.0 program has been granted. 

Election/Restrictions
Claims 1, 3-4, 18 and 21-22 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-17, 20, and 23-25, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3/4/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Status
The amendments and arguments filed 10/22/21 are acknowledged. Claims 2, 5-8, and 19 are cancelled. New claims 20-25 are added. Claims 1, 3-4, 9-18 and 20-25 are pending. Claims 1, 3-4, 9-18 and 20-25 are currently under consideration for patentability under 37 CFR 1.104.

Objections Withdrawn
The objection to claims 4, 18, and 19 as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims is withdrawn in light of applicant’s amendments thereto.
Claim Rejections Withdrawn
The rejection of claims 1 and 3 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are withdrawn in light of applicant’s amendments thereto and the Examiner’s Amendment below. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Antoinette Konski on 11/3/21.
The application has been amended as follows: 
In the claims:

Claims 9 and 10 are cancelled. 

Claims 1, 4, and 12 are amended to read as follows: 

1. A drug delivery agent comprising an elastin-like peptide (ELP) component, a ligand component, and an anticancer drug, wherein the ELP component comprises the polypeptide of SEQ ID NO: 1, and wherein the ligand component is a knob ligand comprising the polypeptide of SEQ ID NO: 4. 

4. A drug delivery agent comprising an elastin-like peptide (ELP) component, a ligand component, and an anticancer drug, wherein the ELP component comprises the polypeptide of SEQ ID NO: 12, or SEQ ID NO: 13, or SEQ ID NO: 14, and wherein the ligand component is a knob ligand comprising the polypeptide of SEQ ID NO. 

12. A method for delivering a drug to the luminal area of lacrimal gland acinar cells (LGACs) by transcytosis, comprising contacting the LGACs with the drug delivery agent of claim 1.

Conclusion
Claims 1, 3-4, 11-18 and 20-25 are allowed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA K MCCOLLUM/               Examiner, Art Unit 1646                                                                                                                                                                                         	11/3/21

/BRIAN GANGLE/               Primary Examiner, Art Unit 1645